Exhibit 99.1 OAK HILL CAPITAL PARTNERS III, L.P. By: OHCP GenPar III, L.P., its General Partner By: OHCP MGP Partners III, L.P., its General Partner By: OHCP MGP III, Ltd., its General Partner By: /s/ John Monsky October 8, 2015 John Monsky Date Vice President OAK HILL CAPITAL MANAGEMENT PARTNERS III, L.P. By: OHCP GenPar III, L.P., its General Partner By: OHCP MGP Partners III, L.P., its General Partner By: OHCP MGP III, Ltd., its General Partner By: /s/ John Monsky October 8, 2015 John Monsky Date Vice President OHCP GENPAR III, L.P. By: OHCP MGP Partners III, L.P., its General Partner By: OHCP MGP III, Ltd., its General Partner By: /s/ John Monsky October 8, 2015 John Monsky Date Vice President OHCP MGP PARTNERS III, L.P. By: OHCP MGP III, Ltd., its General Partner By: /s/ John Monsky October 8, 2015 John Monsky Date Vice President
